In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00110-CR
     ___________________________

   MANUAL V. PERALES, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 297th District Court
         Tarrant County, Texas
       Trial Court No. 1527559D


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Appellant Manual V. Perales was charged with burglary of a habitation, a

second-degree felony. See Tex. Penal Code Ann. § 30.02(c)(2). The indictment

contained an enhancement paragraph alleging that appellant had previously been

convicted of two felonies. See id. § 12.42(d). The State waived one of the enhancement

allegations. This waiver lowered the minimum punishment from 25 years’

confinement to 5 years’ confinement, but the maximum punishment remained

confinement for 99 years or life. See id. §§ 12.32(a), 12.42(b), (d). Appellant signed

written plea admonishments, in which the plea recommendation was listed as “open

plea – plea to 1st prior case” and in which appellant agreed to waive his right of

appeal. Accordingly, appellant pleaded guilty to the burglary charge––without an

agreed recommendation on punishment––and also pleaded true to the only remaining

enhancement allegation. The trial court found appellant guilty, found the

enhancement allegation true, and sentenced appellant to 20 years’ confinement.

      The trial court’s original certification of appellant’s right of appeal stated that

this is not a plea-bargain case and that appellant has the right of appeal. But because it

appeared that appellant may have pleaded guilty in exchange for the State’s agreement

to waive the second enhancement allegation in the indictment, we sent a letter

indicating that it appeared to this court that this is a plea-bargain case. We asked the

parties to provide this court with an amended certification or an explanation of why

an amended certification could not be made part of the appellate record. In response,

                                            2
the trial court signed an amended certification indicating that this is a plea-bargain

case, and appellant does not have the right of appeal. Appellant and his trial counsel

both signed the amended certification. After we received the amended certification,

we sent appellant and his appointed appellate counsel a second letter warning that

unless we received a response showing grounds for continuing the appeal, we would

dismiss it. We have not received a response.

      In Jones v. State, the court of criminal appeals held that an appellant’s agreement

to plead guilty to the charged offense, to plead true to one of two enhancement

allegations, and to waive the right of appeal––in exchange for the State’s waiver of the

second enhancement allegation but without an agreed recommendation on

punishment––although resulting from a “plea agreement,” was not a “plea bargain

case” as contemplated by rule 25.2(a)(2). 488 S.W.3d 801, 808 (Tex. Crim. App. 2016);

see also Tex. Code Crim. Proc. Ann. art. 44.02; Tex. R. App. P. 25.2(a)(2). But the court

also held that Jones had validly waived his right of appeal as part of his agreement

with the State. Jones, 488 S.W.3d at 808.

      In this case, the amended certification, together with the lack of response to

our inquiries, supports the conclusion that appellant made his plea and agreed to

waive his right of appeal in exchange for the State’s waiver of the second

enhancement allegation. Therefore, in accordance with the court of criminal appeals’s

holding in Jones, we dismiss this appeal. Id.; Dears v. State, 154 S.W.3d 610, 614–15

(Tex. Crim. App. 2005).

                                            3
                                 Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 22, 2019




                             4